THIRD DIVISION
                            MILLER, P. J.,
                    MCFADDEN, P. J., and MCMILLIAN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      March 7, 2017




In the Court of Appeals of Georgia
 A16A1610. IN THE INTEREST OF D. W. et al., children.

      MCFADDEN, Presiding Judge.

      We granted discretionary appellate review of the juvenile court’s order

terminating the parental rights of a mother to four of her minor children — eight-year-

old D. W., six-year-old E. W., five-year-old T. W., and four-year-old A. W.1 The

mother argues on appeal that there was not clear and convincing evidence to support

the juvenile court’s conclusion that the cause of the children’s dependency was likely

to continue. Because the juvenile court’s order does not specify which of its many

detailed findings support her conclusion that the cause of the children’s dependency

was likely to continue, it is insufficient to enable appellate review of this issue. So we

      1
          The order on appeal expressly does not address the mother’s parental rights
to a fifth child, who also was the subject of the termination petition. Accordingly, this
appeal does not concern that fifth child.
vacate the judgment below and remand the case for entry of a properly supported

order based on the evidence in the case.

      1. Facts and procedural posture.

      The evidence, viewed in the light most favorable to the juvenile court’s

decision, see In the Interest of C. S., 319 Ga. App. 138, 139 (735 SE2d 140) (2012),

shows that the children experienced a very chaotic, traumatic, and violent home life.

Their father physically abused their mother, and their mother — a methamphetamine

addict — made repeated allegations that their father physically and sexually abused

the children. The children were removed from the mother’s custody due to her

addiction, and for several years, as their mother spent time in domestic violence

shelters and rehabilitation facilities, the children alternated between the custody of

the Department of Family and Children Services (“DFCS”) and the custody of their

father. Ultimately the father and mother reunited and later married.

      This proceeding commenced in June 2014 when the mother made a new

allegation against the father — that he was sexually abusing the oldest child, D. W.

— and DFCS filed a complaint that led the juvenile court to remove all of the

children from the parents’ home and place them in foster care. The psychologist who

initially evaluated the children at DFCS’s request testified that the dysfunction in

                                           2
their household “was having a very negative impact on the children. The children

were all significantly disturbed, having severe problems.” This psychologist believed

that the children’s behavior was consistent with sexual abuse or exposure.

      When they entered foster care, the four children all displayed significant

emotional and behavioral problems. DFCS initially attempted to place the children

in the same foster home, but that placement was unsuccessful due to the children’s

disruptive behavior. At the foster parent’s request, the four children were removed

from that home. DFCS then placed D. W., T. W., and A. W. in one new foster home

and E. W. in a different new foster home. The children received counseling, and all

but A. W. showed emotional and behavioral progress in their new foster homes. A.

W.’s behavior declined in the foster home with her two brothers, and shortly before

the termination hearing she was removed from that home because of her aggressive

and sexual behavior toward them. Her behavior improved when she was placed in a

different foster home by herself. The two boys who remained in the same foster home

— D. W. and T. W. — could not be in each other’s presence unsupervised because

of acts of aggression and sexual behavior between them, and at the time of the

termination hearing T. W.’s behavior was beginning to decline. At the time of the

termination hearing, only A. W. had a potential adoptive family.

                                         3
      The juvenile court adjudicated the children dependent as to both parents. As

to the mother, the juvenile court found that she had stipulated to the following causes

of the children’s dependency: inadequate or unstable housing; unstable employment

or income; methamphetamine abuse; neglect or lack of supervision; and domestic

violence. The juvenile court found that the mother had also stipulated to the following

as a cause of dependency: “Counseling needed to address mental health and

behavioral needs of children. Children exhibit aggressive behaviors and sexually

acting out on each other. Clearly, they have been exposed to inappropriate sexual

content or witnessed sexual situations.” The juvenile court initially directed DFCS

to prepare a reunification case plan for the mother requiring her to become and remain

drug- and alcohol-free; complete a substance abuse program and follow any

recommendations made; submit to random drug screens; complete a psychological

evaluation and follow any recommendations made; receive treatment for domestic

violence; refrain from exposing the children to domestic violence; obtain and

maintain safe, stable housing; maintain a stable, legal income; complete parenting

classes and demonstrate skills learned; and maintain a bond with the children through

regular visitation. Based on evidence presented at the termination hearing, the



                                          4
juvenile court found that the mother had “actively worked, and completed, the

requirements of her case plan.”

      Nevertheless, on May 22, 2015, DFCS petitioned to terminate the mother’s

parental rights to the children. DFCS alleged, among other things, that the children

remained dependent due to the mother’s inability to meet their mental health and

behavioral needs. DFCS stated that “there exists parental misconduct or inability

relative to the . . . children within the meaning of OCGA § 15-11-311 (a) (1) due to

a medically verified deficiency of such children’s mother’s physical, mental, or

emotional health that is of such duration or nature so as to render the mother unable

to provide adequately for her children.”

      After receiving evidence at the termination hearing, the juvenile court entered

an order terminating the mother’s parental rights to the four children. (The juvenile

court also terminated the father’s parental rights, and the father has not challenged

that order in this appeal. At the time of the termination hearing, the mother was

attempting to serve the father with a complaint for divorce.)

      2. Applicable law.

      Georgia’s new Juvenile Code applies to this case, because it concerns a

juvenile proceeding commenced in 2014. See Ga. L. 2013, pp. 294, 514, § 5-1; In the

                                           5
Interest of M. F., 298 Ga. 138, 140 (1) n. 4 (780 SE2d 291) (2015). Like Georgia’s

former Juvenile Code, the new Juvenile Code provides for a two-step process for

determining whether to terminate parental rights. A juvenile court must strictly follow

this statutory process. In the Interest of T. Z. L., 325 Ga. App. 84, 100 (1) (751 SE2d

854) (2013). In considering whether to terminate parental rights, the juvenile court

must “first determine whether one of [five specified] statutory grounds for

termination of parental rights has been met[.]” OCGA § 15-11-310 (a). The ground

pertinent to this appeal requires the juvenile court to examine the circumstances and

causes of a child’s dependency, which is defined as the child’s “abuse[ ] and neglect[

] and . . . need of the protection of the court.” OCGA § 15-11-2 (22). Under this

ground, the juvenile court must determine whether the child’s dependency is

      due to lack of proper parental care or control by his or her parent,
      [whether] reasonable efforts to remedy the circumstances have been
      unsuccessful or were not required, [whether] such cause of dependency
      is likely to continue or will not likely be remedied, and [whether] the
      continued dependency will cause or is likely to cause serious physical,
      mental, emotional, or moral harm to such child.


OCGA § 15-11-310 (a) (5).




                                          6
      “If any of the statutory grounds for termination has been met, the [juvenile]

court shall then consider whether termination is in a child’s best interest[ ] after

considering [several specified] factors[.]” OCGA § 15-11-310 (b). “In all proceedings

under this article, the standard of proof to be adduced to terminate parental rights

shall be by clear and convincing evidence.” OCGA § 15-11-303. Consequently, “[o]n

appeal from a juvenile court’s decision to terminate parental rights, we review the

evidence in the light most favorable to the court’s decision and determine whether

any rational trier of fact could have found clear and convincing evidence that the

parental rights should be terminated.” In the Interest of C. S., supra, 319 Ga. App. at

139 (citation omitted).

      We cannot review a termination decision, however, if the juvenile court’s order

does not clearly identify the specific factual findings that support the determination

that the statutory requirements for termination have been met. In the Interest of D. M.,

339 Ga. App. 46, 55 (2) (a) (793 SE2d 422) (2016); In the Interest of J. A. B., 336 Ga.

App. 367, 370 (785 SE2d 43) (2016); In the Interest of D. T. A., 312 Ga. App. 26, 33

(1) (d) (717 SE2d 536) (2011); In the Interest of G. K. J., 187 Ga. App. 443, 445 (3)

(370 SE2d 490) (1988). “The trial judge is to ascertain the facts and to state not only

the end result of that inquiry but the process by which it was reached.” In the Interest

                                           7
of J. M., 251 Ga. App. 380, 383 (4) (554 SE2d 533) (2001) (citation and punctuation

omitted; emphasis supplied). A recitation that a legal requirement was met will not

suffice. In the Interest of D. M., supra; In the Interest of D. T. A., supra.

      3. The juvenile court’s order.

      While the juvenile court’s order in this difficult and troubling case clearly

reflects diligent and careful consideration, it does not provide us with the findings

necessary for our appellate review. The juvenile court set forth many detailed factual

findings, but she did not identify specific factual findings that authorized her

conclusion that cause of the children’s dependency was likely to continue.

      To review the evidence supporting the juvenile court’s conclusion that the

cause of dependency was likely to continue, we must first determine what the juvenile

court found to be the cause of the children’s dependency. See In the Interest of N. T.,

334 Ga. App. 732, 742 (3) (780 SE2d 416) (2015) (question is whether there is clear

and convincing evidence that specified causes of dependency are likely to continue).

Consequently, although on appeal the mother challenges only the juvenile court’s

conclusion that the cause of the children’s dependency was likely to continue, this

conclusion is intertwined with the conclusion regarding the existence of present



                                            8
dependency, and we therefore set forth all of those conclusions to provide context for

our analysis:

                Based upon these facts [the detailed factual findings set forth
      earlier in the order], the Court finds that [the four children that are the
      subject of this appeal] are dependent children as to their mother due to
      her lack of proper parental care or control. . . . In addition to the findings
      of fact made throughout this Order, court orders have been entered
      finding these children to be dependent and those orders stand today. The
      children are dependent now due to the horrific emotional and behavioral
      instability of each of the . . . four children.


      ...


                Reasonable efforts to remedy the circumstances of dependency
      have been made but were unsuccessful. Truthfully, given the history of
      three prior sojourns in foster care, DFCS could have elected to file for
      termination of parental rights immediately. The prior Court orders
      document the efforts made. Despite the children being in highly
      structured and nurturing environments, they continue to struggle with
      their emotional and behavioral challenges. [A. W.] is only just now
      beginning to see the light but could revert quickly with a return with her
      siblings.


      ...




                                            9
             The cause of dependency is likely to continue and will not likely
      be remedied. [The father] is gone. [The mother] is new in her recovery.
      The behaviors of all four children could not be managed by the very best
      of parents. If they are together, their traumatic memories are triggered
      and they attack each other. [The mother] would be part of those
      traumatic memories even for those children who say they want to go
      home to her.




      In these paragraphs, the juvenile court attempted in several ways to support her

conclusion that the cause of the children’s present dependency is likely to continue.

She referred generally to the numerous pages of factual findings set forth in other

places throughout the order, but this reference did not satisfy the requirement that she

state the process by which she reached her conclusion by setting forth the facts upon

which she relied for that conclusion. See In the Interest of D. T. A., supra, 312 Ga.

App. at 33 (1) (d) (juvenile court’s citation to general findings regarding mother’s

unfitness and conduct insufficient); In the Interest of J. M., supra, 251 Ga. App. at

383 (4) (juvenile court failed to set forth facts supporting conclusion on one of the

statutory requirements for termination).

      The juvenile court referred to the children’s past dependency, stating that the

grounds established in earlier orders would have supported termination and that those

                                           10
grounds “stand today,” but her finding that the mother subsequently completed her

case plan is not consistent with the implication that those earlier grounds of

dependency persisted. See In the Interest of J. E. E., 235 Ga. App. 247, 249-250 (509

SE2d 147) (1998) (evidence that parent completed case plan is relevant to

determination of whether cause of child’s deprivation was likely to continue).

Similarly, she cited the mother’s recent recovery from past drug addiction, but she

made no finding as to whether the mother’s past drug use had “the effect of rendering

[her] incapable of providing adequately for the physical, mental, emotional, or moral

condition and needs of [the] child[ren].” OCGA § 15-11-311 (a) (2). While past drug

use is a factor in determining whether the cause of the children’s dependency is likely

to continue, it cannot alone support a conclusion that that statutory requirement for

termination has been met. See In the Interest of J. V. J., 329 Ga. App. 421, 426 (765

SE2d 389) (2014).

      The juvenile court did expressly state that the children’s “horrific emotional

and behavioral instability” was the cause of their present dependency, and it is clear

from her order that she concluded this instability was likely to continue if the four

children were returned to live in the same household. There certainly was evidence

to show that the children’s past dependency caused them to be severely unstable and

                                          11
that, because of this instability, they might not ever be able to live together again. But

the children’s instability is a result of their past dependency, not a cause of their

present dependency that would support a termination of parental rights. Under the

Juvenile Code, to support the termination of parental rights, the cause of a child’s

dependency must be the “lack of proper parental care or control by [the child’s]

parent[.]” OCGA § 15-11-310 (a) (5). Notably, the juvenile court made no finding as

to whether the mother had a “medically verified deficiency of [her] physical, mental,

or emotional health that is of such duration or nature so as to render [her] unable to

provide adequately for [the] child[ren].” OCGA § 15-11-311 (a) (1). See In the

Interest of C. J. V., 323 Ga. App. 283, 287 (746 SE2d 783) (2013) (concluding that

there was not clear and convincing evidence to show cause of deprivation was likely

to continue, in part because there was no evidence that mother had a verified mental

or physical condition indicating she was incapable of caring for her children). To the

contrary, the juvenile court expressly stated that no parent — not even the best parent

— could manage the four children in a single household.

      In summary, the juvenile court in her order set forth many detailed facts and

stated the conclusion that the cause of the children’s present dependency was likely

to continue. But in attempting to state the process by which that conclusion was

                                           12
reached, the juvenile court failed to point to specific facts that supported the

conclusion. While she referred generally to all of her factual findings, she emphasized

specific facts that were contradicted by some of her other factual findings or were

insufficient to support her conclusion. “A correction of the[se] error[s] may or may

not alter other findings of fact made by the juvenile court and thus may or may not

affect the ultimate judgment.” In the Interest of E. R. D., 172 Ga. App. 590 (323 SE2d

723) (1984) (citations and punctuation omitted). For that reason, we must vacate the

judgment and remand for a properly supported order. See In the Interest of D. M., 339

Ga. App. at 56 (2) (a) (vacating judgment and remanding case for “more appropriate

and explicit findings of fact and conclusions of law” and a “new judgment based on

these findings and conclusions” where failure of order to make specific factual

findings on particular statutory requirement for termination left appellate court with

no basis to evaluate whether conclusion was properly supported by clear and

convincing evidence); In the Interest of J. A. B., supra, 336 Ga. App. at 372 (vacating

termination order and remanding case to more fully develop statutory ground for

termination and factual findings supporting decision where deficiencies in order

preclude intelligent review of merits of appeal).



                                          13
      Judgment vacated and case remanded. McMillian, J., concurs. Miller, P. J.,

concurs in the judgment only.




                                      14